        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 1 of 9 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


STANLEY STRICKLAND, ET AL.,

        Plaintiff,
                                                Case Number: 8:20-cv-3120
v.

COMFORT ALL-STARS, INC.,

      Defendant.
_________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Stanley Strickland, by and through his undersigned counsel, hereby brings this

action against Defendant, Comfort All Stars, Inc., Inc., for the recovery of damages in the form of

unpaid overtime wages owed to Plaintiff by Defendant. Plaintiff brings this action before the Court

and against Defendant pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201-216

(the “FLSA”). Plaintiff seeks to recover unpaid overtime wages, liquidated damages, attorney’s

fees, and costs. In further support of Plaintiff’s claim, Plaintiff states as follows:

                                                Parties

        1.      Plaintiff is a qualified male and resident of Florida and was employed by Defendant

as a manual laborer and was hired to install air conditioning units.

        2.      Plaintiff was hired by Defendant as a non-exempt, manual laborer who was paid

$15.00 per hour by Defendant.

                                              Jurisdiction

        3.      Defendant is a domestic, for-profit air conditioning enterprise headquartered in

Hillsborough County, Florida.



                                                   1
        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 2 of 9 PageID 2




        4.      Defendant provides air conditioning and air conditioning installation services

throughout Hillsborough County, Florida and other surrounding counties in Central Florida.

        5.      Plaintiff is a Florida resident who resides in Pasco County, Florida.

        6.      Plaintiff was employed by Defendant in Hillsborough County, Florida.

        7.      The events giving rise to this action occurred in Hillsborough County Florida.

        8.      Jurisdiction and venue are proper in the Middle District of Florida – Tampa

Division because Defendant is headquartered in the Middle District of Florida.

                                           Factual Allegations

        9.      Plaintiff was paid by Defendant as an hourly, non-exempt laborer.

        10.     Plaintiff was paid on an hourly basis and not subject to any exemptions under the

FLSA.

        11.     Plaintiff was employed by Defendant from approximately June 1, 2020 until

approximately November 27, 2020.

        12.     During the entirety of Plaintiff’s employment, Plaintiff regularly and routinely

worked more than 40 hours in a single workweek.

        13.     Plaintiff was not paid at least one-and-one-half times his regular rate for all hours

worked beyond 40 in a single workweek for Defendant.

        14.     Plaintiff was an hourly, non-exempt employee not subject to any exemptions or

exceptions under the FLSA and was entitled to be paid premium wages for all hours worked

beyond forty (40) in a single workweek.

        15.     Plaintiff was engaged by Defendant to work as a laborer during the three (3) years

prior to the initiation of this lawsuit.




                                                   2
          Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 3 of 9 PageID 3




          16.   Defendant owns and operates an air conditioning company known as “Comfort All

Stars.”

          17.   Defendant engaged in an illegal policy of requiring Plaintiff to work more than 40

hours in a single workweek and did not allow Plaintiff to properly record all of his hours worked.

          18.   Defendant engaged in the illegal practice known as "time-shaving." Defendant

acted by and through Plaintiff’s manager and removed and/or adjusted Plaintiff’s timesheets in an

effort to record less than all hours worked by Plaintiffs.

          19.   Defendant’s time-shaving was done in order to avoid paying Plaintiff’s overtime

wages.

          20.   Defendant engaged in time-shaving throughout the entirety of Plaintiff’s

employment. Defendant's illegal time-shaving practice affected each week of Plaintiff’s

employment.

          21.   Plaintiff routinely worked more than 40 hours in a single workweek. However,

many of Plaintiff’s working hours were not properly recorded or removed from Plaintiff’s

timesheets by Defendant.

          22.   Defendant failed to pay Plaintiff overtime pay at the premium rate for all hours

worked beyond 40 in a single workweek.

          23.   As a result, Plaintiff often performed work beyond 40 hours in a single workweek

for which he was not properly compensated.

          24.   Plaintiff worked for Defendant in Hillsborough County, Florida.

          25.   Instead of paying overtime wages, Defendant circumvented the FLSA by failing to

pay Plaintiff’s overtime wages, even though Plaintiff’s habitually worked up to 45 hours a week

or more.




                                                  3
        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 4 of 9 PageID 4




       26.     Plaintiff was not always paid time and a half for all hours worked over forty in any

given week.

       27.     As of this date, Plaintiff has still not been paid the entirety of his wages and has not

been compensated for the full extent of his damages and wage loss under the FLSA.

       28.     Specifically, Defendant engaged in the illegal practice of time shaving by

automatically deducting 30 minutes from Plaintiffs’ timesheets each day for a “lunch break”

despite the fact that Plaintiff did not take a lunch break and worked during their “lunch breaks”.

       29.     Additionally, Defendant ordered and required Plaintiff be present in the office each

morning but refused to pay Plaintiff until Plaintiff reached the location of his first job assignment,

which usually occurred approximately one hour after Plaintiff was required to be in the office.

Plaintiff was not paid for that time.

       30.     Plaintiff regularly and habitually worked through his lunch breaks but was not paid

for that time because Defendant automatically deducted 30 minutes from his timesheets each day.

       31.     Plaintiff regularly and habitually traveled for Defendant while employed Defendant

and at Defendant’s behest, however, Defendant failed, refused, and neglected to pay Plaintiff for

the time he spent traveling for Defendant.

       32.     Defendant was aware that Plaintiff worked during his lunch breaks but intentionally

decided to illegally deduct 30 minutes from Plaintiff’s timesheets.

       33.     Defendant was aware that Plaintiff traveled on behalf of Defendant and in

accordance with Defendant’s requests, however, Defendant intentionally refused to pay Plaintiff

for the time he spent traveling during his regular workday.




                                                  4
        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 5 of 9 PageID 5




       34.     Plaintiff’s job as an air conditioning technician required him to travel along

highways, byways, freeways, and other interstate roads on a daily basis as he serviced and installed

air conditioning units at Defendant’s customers’ properties.

       35.     The time Plaintiff spent traveling for Defendant during Plaintiff’s regularly

scheduled

       36.     Defendant engaged in the practice of automatic lunch deductions in order to extract

additional work from Plaintiff without compensating Plaintiff for the additional work.

       37.     Plaintiff seeks full compensation, including liquidated damages because

Defendant’s conduct in automatically deducting 30 minutes each day – despite the fact that

Plaintiff did not take a “lunch break” - was a calculated attempt to extract additional work from

Plaintiff to benefit Defendant.

       38.     Plaintiff seeks full compensation, including liquidated damages because

Defendant’s conduct in refusing to compensate Plaintiff for the time he spent traveling on

Defendant’s behalf and at Defendant’s behest was a calculated attempt to extract additional work

from Plaintiff to benefit Defendant.

       39.     Defendant is a for profit corporation that operates and conducts business in, among

others, Hillsborough County, Florida, and is therefore, within the jurisdiction of the Court.

       40.     Defendant, at all relevant times to this complaint, was Plaintiffs’ employer as

defined by 29 U.S.C. § 203(d). Plaintiff was an individual covered under the FLSA as he performed

duties and responsibilities that involved commerce and/or the production of goods for commerce

in the air conditioning industry as Defendant operates as “Comfort All Stars.”

       41.     Plaintiff routinely traveled along highyways and byways to install repair and air

conditioning units at various locations for Defendant.




                                                 5
        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 6 of 9 PageID 6




       42.     Plaintiff routinely used products, tools, and materials that do not originate within

the State of Florida.

       43.     Plaintiff routinely delivered and installed equipment that originated out-of-state.

Plaintiff received and collected the items that arrived from out-of-state and transported those items

to Defendant’s clients and customers in Florida.

       44.     This action is brought under the FLSA to recover from Defendant, unpaid wages in

the form of overtime wages, liquidated damages, and reasonable attorneys’ fees and costs. This

action is intended to include each and every hourly employee who worked for Defendant at any

time within the past three (3) years.

       45.     The Court has jurisdiction over Plaintiff’s claims as all material events transpired

in Hillsborough County, including those brought pursuant to 28 U.S.C. § 1337 and the FLSA.

       46.     At all material times relevant to this action, Defendant was an enterprise covered

by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s). Upon information and belief,

including Plaintiff’s experience with Defendant as well as the sheer size of Defendant’s

organization suggest that the Defendant are a multi-million-dollar operation that has considerable

expertise in the air conditioning industry. Accordingly, Plaintiff alleges that enterprise coverage

is present in this case because Defendant has an annual volume of at least $500,000.00 in revenue

and has two or more employees that handle goods in commerce, including materials and supplies,

whom also use telephones, fax machines and other instrumentalities of commerce.

       47.     Defendant advertises its services online, regularly orders goods and materials from

out of state vendors, and accepts and processes credit card payments from banks located outside

of Florida.




                                                   6
        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 7 of 9 PageID 7




       48.     At all material times relevant to this action, Plaintiff in his capacity as an employee

was individually covered by the FLSA. This would include to doing hourly work as a laborer,

without managerial responsibility and traveling along highways and byways . Plaintiff did not bear

supervisory responsibility for any other employees. Plaintiffs did not regularly direct the hiring

and firing of any employees. Plaintiff did not participate in the creation of budgets or maintain the

production of sales nor did Plaintiff plan or control the budget of the Defendant’s in any way.

Plaintiff did not implement legal compliance measures.

       49.     At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §§

201-209, because Plaintiffs performed services for Defendant for which no provisions were made

by Defendant to properly pay Plaintiffs for all hours worked during his employment. Plaintiff

worked over 40 hours per nearly every week during their employment with Defendant. The off the

clock work that Plaintiff were directed to do was intentional and was designed to extract additional

hours of labor out of Plaintiff for the benefit of the Defendant, who then refused to pay Plaintiff

and those similarly situated premium wages. Notably, Defendant is in exclusive possession of the

majority of relevant records in this case, including payroll records and schedules and other

documentation that might reasonably assist Plaintiff with providing even greater specificity

regarding the precise weeks that Plaintiff worked more than 40 hours. Plaintiff alleges that he

routinely worked in excess of 40 hours per week, including time for which Defendant made no

provisions to properly record.

       50.     Defendant failed, refused and/or neglected to keep accurate time records pursuant

to 29 U.S.C. § 211(c) of Plaintiff’s, and others similarly situated to him, true hours of work.




                                                 7
        Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 8 of 9 PageID 8




          COUNT I – RECOVERY OF OVERTIME WAGES COMPENSATION

       51.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

50, above.

       52.     Plaintiff, and those similarly situated to him, are/were entitled to be paid his regular

rate of pay for each hour worked per work week as well as premium wages for those hours worked

over forty.

       53.     During his employment with Defendant, Plaintiff, and those similarly situated to

him, regularly worked overtime hours each week in which they were not paid at the correct rate of

pay.

       54.     In Plaintiff’s case, he routinely performed labor beyond 40 hours in a single week,

at Defendant’s specific request for the sole benefit of Defendant, and was not paid for the hours

he worked.

       55.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff, and those similarly situated to him, their correct premium rate of pay for each hour

worked beyond 40 in one or more work weeks, Plaintiff, and those similarly situated to him, have

suffered damages plus incurring reasonable attorneys’ fees and costs.

       56.     As a result of Defendant’s willful violation of the FLSA, Plaintiff, and those

similarly situated to him, are entitled to payment of the unpaid wages under Florida law, as well

as liquidated damages under the FLSA.

       WHEREFORE, Plaintiff demands a trial by jury and judgment against Defendant,

including, but not limited to, reimbursement of an amount equal to the loss of minimum wages,

overtime wages, and liquidated damages, together with costs and attorney’s fees pursuant to the

FLSA, and such other further relief as this Court deems just and proper.




                                                  8
       Case 8:20-cv-03120 Document 1 Filed 12/31/20 Page 9 of 9 PageID 9




DATED this 31st day of December, 2020.


                                             /S/ Kyle J. Lee
                                             Kyle J. Lee, Esq.
                                             FLBN: 105321
                                             LEE LAW, PLLC
                                             1971 West Lumsden Road, Suite 303
                                             Brandon, FL 33511
                                             Telephone: (813) 343‐2813
                                             Kyle@KyleLeeLaw.com




                                         9
